Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 17/027057 
    
        
            
                                
            
        
    

Parent Data17027057, filed 09/21/2020 Claims Priority from Provisional Application 62902643, filed 09/19/2019





Final Office Action





Claims 1-19 are pending.  
Claims 10-19 were examined.
Claims 1-9 were withdrawn from consideration as non-elected invention.
No claim is allowed.





Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/18/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.



Response to Remarks

Applicants response filed on 07/18/2022 is acknowledged.  Applicants arguments were fully considered but were not found persuasive.  Applicants argued that the inventors made the surprising discovery of pheromonal agents capable of substantially reducing aggression among suids. Specifically, the inventors identified two pheromonal agents in maternal feces from lactating sows that substantially reduced aggressive behavior between suids when exposed to the pheromonal agents. Surprisingly, the beneficial effects of the pheromonal agents were only observed when the suids were exposed to a combination of both pheromonal agents. A beneficial effect was not observed when the suids were exposed. to each molecule separately.    Applicants have not shown unexpected results of the claimed invention.  See MPRP 2141.03 -Level of Ordinary Skill in the Art.
	Specification discloses in  Example 1. Depriving Piglets of Maternal Feces for the First Seven Days Post-Partum Changes Piglet Physiology and Performance before and after Weaning.
Results: Sow Fecal Output and Nutrient Content
Example 2. Identification of Faucal Maternal Semiochemicals in Swine (Sus
scrofa) and their Effects on Weaned Piglets.
Specification does not disclose unexpected results of claimed invention.  

Instant claim 10 drawn to a method of improving feeding behavior in a suid, the method comprising: administering a pheromone composition to the suid, the composition comprising a combination of pheromonal agents, wherein the pheromonal agents comprise skatole and myristic acid.
improving feeding behavior in a suid, the administering a pheromone composition to the suid, the pheromonal agents comprise skatole and myristic acid was considered obvious the prior art cited above, therefore rejection of claim 10 and its dependent claims 11-19 remain rejected for the same reasons as explained in detail.  
Applicant’s response in regards to restriction requirement was reviewed and considered. It was decided to maintain the requirement.   Applicants elected group II ,claims 10-19 without traverse in the  response to restriction requirement dated 12/03/3032 elected group II without traverse.  Group II, claim(s) 10-19 are drawn to a method of reducing aggression and improving feeding behavior in a suid, the method comprising: administering a pheromone composition to the suid, the composition comprising a combination of pheromonal agents, wherein the pheromonal agents comprise skatole and myristic acid.  Restriction is made final.
35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)..

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (EP 3124020A1, 892) and Pauly et al.(Animal. 2009 Jul;3(7):1057-66. doi: 10.1017/S17517311 0900 4418. PMID: 22444824, 892 ref. dated o4/18/2022) and Skatole, American Chemical Society (ACS), March 05, 2012, 892 reference sated 04/18/2022).  These references teaches a method of reducing- aggression and improving feeding behavior in a suid. the method comprising: administering a pheromone composition to the suid, the composition comprising a combination of pheromonal agents, wherein the pheromonal agents comprise skatole and myristic acid which embraces Applicants claimed invention.  The suid can be a nursing piglet or a weaned piglet or an older pig  [0078].  See the entire documents.
	In regards to claim 10-14, Lacoste, Sandine et al. (EP 3124020 A1) teaches that less than or equal to about 1% of pheromone composition and method for treating and preventing a behavioural stress problem of a non-human animal. I (Abstract).   
The invention relates to a composition of pheromones useful to treat or prevent a behavioral stress problem of a non-human mammal.[0001].
	Lacoste, Sandino et al teaches pheromone therapy, "pheromonatherapy", or "pheromonotherapy" is a way to manage behavior problems in non-human mammals by using chemicals that have pheromonal properties. It is an innovative treatment of stress related problems for non-human mammals, such as non-companion animal species, including pigs. [0002].  	
Pheromones are chemical substances used for communication between individuals of the same species. Some chemicals that provide interspecies communication are called allelochemicals. Some compounds are known to be a pheromone in one species, but have been observed to have behavioral effects in other species. Pheromones will be used herein in a large sense, i.e. any naturally or non-naturally occurring compound that have a behavioral impact on non-human mammals.  [0003].
	Lacoste teaches  a composition comprising pheromones in an amount of less than about 1% by weight with respect to the total weight of said composition. suitable for a use to treat at least one behavioral stress problem of a non-human mammal, in particular by administration of the composition to said mammal. [0017] and [0018].
	Lacoste teaches that  « pheromone » as used herein refers to any compound that mimics certain naturally occurring pheromones that have a behavioral impact, such as a calming or appeasing effect, on mammals. It includes any naturally occurring pheromones, said naturally occurring pheromones are one or more secreted compounds by an organism of a specific species which entails a foreseeable reaction (such as for example a calming effect) to another mammal of the same species or another species. As specified earlier, pheromones will be used herein in a large sense, i.e. any naturally or non-naturally occurring compound that have a behavioral impact on non-human mammals. [0021].  Non-human mammals with the exception of human includes pig and boars. [0024].
	It teaches fatty acids for a behavioral impact on stress of non-human mammals. "Derivatives of fatty acids" means all active derivatives of fatty acids. Preferably, the derivatives are in ester (such as methyl ester) or salt forms.  [0027]. Pheromones are presents in n amount less than 1% by weight.  [0028].
	It teaches a composition comprising one or more pheromones, preferably one or more fatty acids or derivatives thereof, as active ingredients, in an amount of less or equal to about 1% by weight with respect to the total weight of said composition, preferably less or equal to about 0.9, 0.8, 0.7, 0.6, or 0.5% by weight with respect to the total weight of said composition.[0030].
	In regards to claim 11, Lacoste teaches addition of tetradecanoic acid (myristic acid) as instantly claimed.  It teaches various fatty acids [0031] and [0032].a mixture of lauric acid, myristic acid, pentadecanoic, palmitic acid, stearic acid, oleic acid, linoleic acid  [0034]- [0036].According to a particular embodiment, the composition comprises valeric acid and linoleic acid (or derivative thereof), as pheromones, in an amount of less than or equal to about 1% by weight with respect to the total weight of said composition, preferably less or equal to about 0.9, 0.8, 0.7, 0.6, or 0.5% by weight with respect to the total weight of said composition. Preferably, the amount of valeric acid and linoleic acid (or derivative thereof), as pheromones, is more than or equal to about 0.3% or 0.4% by weight with respect to the total weight of said composition
.In regards to behavioural stress, it teaches that the pheromones used herein are compounds to treat or prevent a behavioral stress problem of a non-human mammal, more particularly either cats or dogs, preferably cats.[0037].  For further addition of myristic acid see [0038].  The composition contains acceptable carrier which includes compounds well known to one of skill in the art and comprises excipients and auxiliaries which facilitate processing of the pheromones into preparations which can be used for non-human mammals. [0043]The composition may comprise at least one antioxidant. Examples of antioxidants include without limitation, sulfate compounds, L-cysteine, butylated hydroxyanisole (BHA) and butylated hydroxytoluene (BHT), vitamin E, ascorbic acid (vitamin C), vitamin B12, or a combination of these [0061]
	Claim 10 is drawn to a method of reducing- aggression and improving feeding behavior in a suid, the method comprising: administering a pheromone composition to the suid, the composition comprising a combination of pheromonal agents, wherein the pheromonal agents comprise skatole and myristic acid.
In regards to claims 15-19, Pauly et al teaches growth performance, carcass characteristics, and meat quality and fatty acid composition of the adipose tissue of .group-penned surgically castrated, immuno castrated (Improvac®) and entire male pigs and individually penned entire male pigs It teaches EMG pigs had a better feed efficiency than IC pigs and their carcasses were leaner, but the risk of boar tainted pork was elevated. Group-housing negatively affected average daily feed intake but not ADG of entire males. At the moment, immunoadsorption offers a good approach to avoid castration and minimize the risk of boar taint. All pigs had ad libitum access to standard diets from weaning to 107 kg BW. The two vaccinations (Improvac®) were applied to the IC pigs at an average BW of 22.6 and 73.0 kg. In experiment 1, average daily gain (ADG) did not (P > 0.05) differ among the experimental groups. However, EMG consumed less feed and had a better feed-conversion ratio than C (P < 0.001 for each). In regards to claim 15 and 16, a person skilled in the art would decide the administration to a suid throughout lactation as needed for a duration of time in hours or days as needed.   In regards to claims 17, a person skilled in the would decide administration by inhaler or other methods as need.  In regards to claims 18 and 19, the composition of claims 10-17 can be added to feed composition in a feeder as in claims 18 and 19.  A person skilled in the art at the time the invention was filed would consider providing a composition to improve feeding behavior in a suid. 
	In regards to addition of skatole as in claim 10, Skatole, also called  3-methylindole American Chemical Society (Skatole. March 05, 2012, abstract, 892), a floral aroma at low concentrations, contributing to the pleasant smell of flowers such as jasmine and orange blossoms. Skatole also occurs naturally in substances as diverse as beetroot and coal tar.  It is a foul-smelling constituent of mammalian feces; it is produced by the decomposition of tryptophan in the digestive tract. 

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use teachings of Pauly et al with reasonable expectation of success at the time the invention was filed, apply the prior art teachings to practice claimed invention.  A person skilled in the art would expect reduction of anxiety and improved feeding behaviour by providing the feed as claimed.  One skilled in the art would add skatole in the composition in the feed of suid because it contains a floral aroma at low concentrations, contributing to the pleasant smell of flowers such as jasmine and orange blossoms. Skatole also occurs naturally in substances as diverse as beetroot and coal tar. 
	The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The data provided in the specification does not commensurate with the scope of the claims. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. [MPEP 2141.03].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627